Citation Nr: 0018623	
Decision Date: 07/17/00    Archive Date: 07/25/00

DOCKET NO.  96-14 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for an 
amputation of the left great toe claimed to be due to or 
aggravated by hospitalization or medical or surgical 
treatment provided by the Department of Veterans Affairs.


REPRESENTATION

Appellant represented by:	Brian M. Ramsey, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from July 1943 to March 1947.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of November 1995 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The Board confirmed the denial of the 
veteran's claim in a decision of November 1998.

The veteran subsequently filed an appeal with the United 
States Court of Appeals for Veterans Claims (Court).  In 
December 1999, the Secretary of Veterans Affairs (Secretary) 
and the veteran, through his attorney, filed a joint motion 
for remand.  The Court granted that motion in December 1999, 
and the case was returned to the Board for readjudication.


REMAND

The appellant's claim for compensation is premised on 
38 U.S.C.A. § 1151.  He contends that whirlpool treatments 
prescribed by the VA in 1994 for treatment of an ulcer on his 
foot were counterproductive and resulted in the development 
of osteomyelitis which required amputation of his toe.  He 
filed his claim in July 1995.  At that time, section 1151 
stated:

Where any veteran shall have suffered an 
injury, or an aggravation of an injury, 
as the result of hospitalization, medical 
or surgical treatment, or the pursuit of 
a course of vocational rehabilitation 
under Chapter 31 of this title, awarded 
under any of the laws administered by the 
Secretary, or as a result of having 
submitted to an examination under any 
such law, and not the result of such 
veteran's own willful misconduct, and 
such injury or aggravation results in the 
additional disability to or death of such 
veteran, disability or death compensation 
under this chapter...shall be awarded in 
the same manner as if such disability, 
aggravation or death were service-
connected.  

This law did not include a "fault" requirement.  In other 
words, the claimant was not required to show that the VA was 
negligent or careless with respect to the medical care which 
it provided.  See Brown v. Gardner, 513 U.S. 115, 115 S.Ct. 
552, 130 L.Ed.2d 462 (1994).  Also see VAOPGCPREC 23-94 (Dec. 
27, 1994).  

Subsequent amendments to 38 U.S.C.A. § 1151 made by Public 
Law 104-204 require a showing not only that the VA treatment 
in question resulted in additional disability but also that 
the proximate cause of the disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, or that the proximate cause of 
additional disability was an event which was not reasonably 
foreseeable. However, those amendments only apply to claims 
for compensation under 38 U.S.C.A. § 1151 which were filed on 
or after October 1, 1997.  VAOPGCPREC 40-97 (Dec. 31, 1997).  

Because the veteran's claim was filed in July 1995, the 
version of § 1151 that is applicable to this case is the pre-
amendment version.  As noted in the Joint Motion for Remand, 
however, the Board's decision of November 1998, as well as 
the VA examination reports on which the decision was based, 
had considered the claim based on the standard of whether the 
VA treatment had been "improper", "untimely", or 
"inadequate".  Thus, the "fault" requirement had been 
erroneously applied in this case.  Therefore, the parties 
remanded the claim for compensation under 38 U.S.C.A. § 1151 
back to the Board for readjudication under the correct 
standard.  

In light of the fact that the VA medical opinions which are 
currently of record do not address the issue applicable in 
this case (whether the veteran's disability was caused or 
aggravated by VA treatment regardless of whether there was 
fault or negligence), the Board concludes that another 
medical opinion is required.  

The Board also notes that in a letter dated in July 1998, the 
veteran indicated that the RO had failed to reschedule a 
hearing which had been previously scheduled for June 4, 1997.  
Accordingly, to ensure that VA has met its duty to assist the 
appellant in developing the facts pertinent to the claim, the 
case is REMANDED to the RO for the following development:

1.  The RO should contact the veteran and 
ask him whether he still desires another 
hearing.  If so, such a hearing should be 
scheduled and conducted.

2.  The RO should determine whether there 
has been an investigation or peer review 
of the veteran's treatment conducted at 
any VA medical facility and, if so, 
should obtain these records.

3.  The veteran's case should be referred 
for a VA medical opinion to determine 
whether the amputation of the veteran's 
left great toe was the result of 
training, hospitalization, medical or 
surgical treatment, or examination 
provided by the VA.  The Board notes that 
this determination does not require a 
showing of fault such as carelessness or 
negligence on the part of the VA.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  The examiner should address 
the veteran's contention that the 
whirlpool treatments prescribed by the VA 
in 1994 caused his disability to increase 
in severity.  In determining whether 
additional disability exists, as applied 
to medical or surgical treatment, the 
examiner should compare the physical 
condition prior to the medical or 
surgical treatment with the subsequent 
physical condition.  The examiner should 
comment as to whether any additional 
disability subsequent to treatment 
represented the continuance or natural 
progress of the disease.  In determining 
whether such additional disability 
resulted from VA medical or surgical 
treatment, it will be necessary to show 
that the additional disability is 
actually the result of such treatment and 
not merely coincidental therewith.  The 
mere fact that aggravation occurred will 
not suffice to make the disability 
compensable in the absence of proof that 
it resulted from the medical or surgical 
treatment.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record in accordance with Brown v. 
Gardner, supra, and VAOPGCPREC 23-94.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


